Citation Nr: 1824771	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-40 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to June 1985, and from March 2005 to November 2005.  He received the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied service connection for TBI.  In January 2010, the Veteran filed a notice of disagreement (NOD). The RO issued a statement of the case (SOC) in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) later in September 2010. 

In May 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record. During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claim.

In March 2014 and, again, in December 2014, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for additional development. After attempting to accomplish the requested action, the AOJ continued to deny the claim for service connection for TBI (as reflected in August 2014 and August 2016 supplemental SOCs (SSOCs)), and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran's assertions as to experiencing head injuries and associated symptoms in service appear consistent with the circumstances of his service and his assertions as to continuous cognitive symptoms in the years since also appear to be credible, there is no competent, probative evidence indicating that there exists a medical relationship, or nexus, between his later diagnosed TBI and service .


CONCLUSION OF LAW

The criteria for service connection for TBI are not met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655(a),(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a pre-rating letter dated in December 2008 provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for TBI, as well as what information and evidence must be submitted by the claimant, and what information and evidence would be obtained by VA.  The December 2008 letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the December 2008 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the claim for service connection for TBI.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, pertinent service personnel records, and VA treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant private medical treatment for his claimed TBI.  Also of record and considered in connection with the appeal is the transcript of the May 2012 Board hearing, along with various statements submitted by the Veteran and his representative, on his behalf.  The Board finds that no further development on the claim for service connection for TBI, prior to appellate consideration, is required.

As for the May 2012 hearing, during the hearing, the Veteran appeared, along with his authorized representative, and provided testimony on the issue of entitlement to service connection for TBI.  The undersigned VLJ identified the single TBI issue on appeal; with respect to this issue, information was elicited regarding the nature and history of the Veteran's claimed disability, why it was believed his claimed TBI was related to service, and the treatment received for his disability.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  The record was held open for 30 days following the May 2012 hearing to allow for the submission of additional evidence.  Also, the hearing testimony revealed the need for additional development, which was sought on subsequent remands. The hearing was legally sufficient.   See 38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010 

The Board also finds that that there has been substantial compliance with the Board's remand directives relative to the claim for service connection for TBI.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Pertinent to this matter, the Board directed that the AOJ obtain all outstanding VA records of evaluation and/or treatment of the Veteran from the Boston VA Health Care System, request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records, obtain any outstanding treatment records identified by the Veteran, and arrange for the Veteran to undergo a VA examination to obtain information as to the nature and etiology of his claimed TBI.  An examination was necessary to obtain a competent medical etiology opinion pertaining to his claimed disability.

All outstanding VA treatment records from the Boston VA Health Care System have been obtained and associated with the Veteran's claims file.  Also, in letters dated in March 2014, August 2015, and May 2016, the AOJ requested that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records. He did not identify or submit any other outstanding treatment records and has not completed the appropriate authorization form so as to allow VA to obtain any outstanding private treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C. § 5103A (b); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).  Thus, VA has no further duty to attempt to obtain any additional treatment records.

Moreover, multiple attempts have been made to afford the Veteran a VA examination to obtain information as to the nature and etiology of his claimed TBI.  In particular, prior to the April 2014 remand, the AOJ attempted to arrange such an examination on multiple occasions, but the Veteran cancelled several examinations scheduled in November and December 2010 and March 2011, and failed to attend an examination scheduled in April 2011.  Following the April 2014 remand, the Veteran was scheduled for examinations on two occasions in April 2014, but each of these examination requests were subsequently cancelled.  A May 2014 "Report of General Information" form (VA Form 27-0820 ) indicates that the Veteran could not make these appointments due to his job demands. A VA employee informed the Veteran that VA could not continue making appointments for the Veteran that he could not attend.  Nevertheless, given the Veteran's explanations as to why he cancelled the scheduled examinations and in the interests of due process, the Board again remanded his claim in December 2014 and directed the AOJ to arrange for the Veteran to undergo an appropriate VA examination.  In the remand, the Board notified the Veteran that failure to report to the scheduled examination, without good cause, may result in denial of his claim.

Pursuant to the December 2014 remand, a VA TBI examination was scheduled in January 2016, but the Veteran failed to report for the examination.  The AOJ again arranged for the Veteran to undergo a VA examination at the Boston VA Health Care System, but the Veteran contacted VA and indicated that he was unable to attend an examination in Boston.  Rather, he requested that the examination be scheduled at the VA Medical Center (VAMC) in Providence, Rhode Island.  Per the Veteran's request, a VA TBI examination was scheduled in July 2016 at the VAMC in Providence, Rhode Island, but he again failed to report for the scheduled examination.  The Veteran has not provided any reason for his failure to report to the VA TBI examination scheduled in July 2016 ,and he has made no attempt to contact VA to request that the examination be rescheduled.  

While there are no letters notifying the Veteran of the examination associated with his claims file, the United States Court of Appeals for Veterans Claims (Court) has held that the presumption of regularity applies to notice of VA examinations.  See Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011).  That decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.  However, the Court has held that the absence of copies of letters notifying a veteran of VA examinations in the claims file does not preclude application of the presumption that the veteran received proper notice.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  In this case, even if there were an allegation of non-receipt, such allegation alone does not constitute clear evidence to rebut the presumption of regularity.  Id.   Given the absence of any specific contentions in this regard, the Board finds that the presumption of regularity has not been rebutted and notice of the July 2016 VA TBI examination is presumed to have been received by the Veteran.  As such, no further AOJ action to afford the Veteran a VA examination is warranted.

As there is insufficient evidence of good cause for the Veteran's failure to report to the required VA TBI examination, his claim for service connection for TBI shall be decided based on the evidence of record, as the claim was an original claim .  See C.F.R. § 3.655 (a), (b).  The July 2016 TBI examination was needed to obtain a competent medical etiology opinion pertaining to the Veteran's claimed TBI.  As explained below, the evidence is otherwise insufficient to grant service connection for TBI.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the matter herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a) (2017).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App. 370  (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's VA treatment records, including a December 2010 VA psychiatry outpatient note, document diagnoses of TBI.  Thus, a current TBI has been demonstrated.  The remaining questions with respect to the TBI claim is whether the diagnosed disability had its onset during service or is otherwise medically related to in-service injury or disease, as alleged.  As discussed below, however, the Board finds that the record presents no reasonable basis for an award of service connection for the currently diagnosed TBI.

The Veteran does not contend, and the evidence does not otherwise reflect, that his claimed TBI had its onset in or is otherwise related to his initial period of service from June 1979 to June 1985.  In this regard, there is no evidence of any complaints or findings of, or treatment for, any head injury or head-related symptoms in the Veteran's service treatment records pertaining to this period of service and his May 1985 separation examination was normal other than for vision problems and a tattoo.

Rather, the Veteran contends that he sustained several head injuries during his period of service from March to November 2005 while involved in combat operations in Iraq.  Specifically, he has reported that on one such occasion, an enemy rocket propelled grenade (RPG) exploded in close proximity to the tent in which he was located, that he sustained a head injury when he was thrown from his bed due to the blast wave, and that he experienced a headache for a couple of hours following the explosion.  On another occasion, he was knocked into the Euphrates River from enemy mortar round explosions and experienced a temporary headache.  Moreover, he sustained a head injury when his convoy vehicle was involved in a motor vehicle accident while on patrol.  He experienced temporary dizziness and a headache following the accident.  Also, he has reported that he experienced difficulty with his speech within a month of his separation from service and that he has experienced cognitive impairment (e.g., impaired concentration and memory) ever since service.

Service personnel records and a "Certificate of Release or Discharge from Active Duty" form (DD Form 214) for the period of service from March to November 2005 reflect that the Veteran participated in Operation Iraqi Freedom in Southwest Asia from April to October 2005 and that he participated in combat, as evident by his receipt of the Combat Action Ribbon.  Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C. § 1154 (b) (2012).  The presumptions of 38 U.S.C. § 1154 (b) do not, however, extend to the nexus element of a claim for service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

The Veteran is competent to report matters within his personal knowledge, to include his alleged exposure to blasts from enemy RPGs and mortars and a head injury from a motor vehicle accident in service, as well as temporary headaches and other possible TBI-related symptoms in service.  His reports of such exposures/injuries and symptoms in combat situations in service are satisfactory evidence and the reports appear to be consistent with the circumstances of his service in Iraq. Notably, as there is no clear and convincing evidence to the contrary, the Board finds no reason to question the veracity of his assertions in this regard. Hence, the Board finds that exposure to enemy RPG and mortar blasts in service, a head injury in a motor vehicle accident in service, and the presence of temporary headaches and other possible TBI-related symptoms in service is established.  That notwithstanding, the claim for service connection for TBI must nevertheless be denied, as explained below.

With regard to the remaining requirement for service connection for TBI (i.e., the nexus element), the Veteran is competent to report possible TBI-related symptoms (including impaired concentration and memory) and a continuity of symptomatology in the years since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336.  Moreover, there is nothing to explicitly contradict his reports and they are not inconsistent with the evidence of record.  As the Board thus finds no reason to question the veracity of his assertions in this regard, the Board finds that his reports of a continuity of symptomatology (including impaired concentration and memory) in the years since service also appear to be credible.

Nonetheless, even accepting the Veteran's assertions as  competent, credible evidence of continuing symptoms in the years since service, the Board points out that an award of service connection for the Veteran's current TBI solely based on evidence of a continuity of symptomatology is not available to the Veteran because the current disability is not among the chronic conditions listed in 38 C.F.R. § 3.309(a).  Service connection may only be established on the basis of a continuity of symptomatology, alone-in lieu of a medical sitiology opinion-if  a claimed disability is included on this list of chronic conditions.  See Walker, 708 F.3d at 1338.  TBI is not included among those listed chronic conditions. 

Significantly, moreover, in this case, there is no medical evidence or opinion whatsoever even suggesting that there exists a medical nexus between the Veteran's current TBI and his in-service injuries and events, as alleged .  As discussed above, VA's numerous attempts  to obtain a medical nexus opinion from an appropriate medical professional-which may well have yielded competent evidence favoranble to the claim-have been unsuccessful   Moreover, there is otherwise no such competent evidence opinion of record, as neither the Veteran nor his representative has presented, identified or evidence alluded to the existence of any such evidence or opinion.

Furthermore, while the Veteran has expressed his own belief that his claimed TBI is due to his head injuries in service, such assertions do not provide persuasive support for the claim.  

As noted, the Veteran is certainly competent to describe matters within his personal knowledge; however,  as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether a medical relationship exists between his current TBI and his head injuries during service, as resolution of such questions involves internal processes extending beyond an immediately observable cause-and-effect relationship.  This is particularly the case in light of the fact that the Veteran has been diagnosed as having and separately awarded service connection for posttraumatic stress disorder with alcohol abuse, and it ia unclear as to the extent to which his reported impaired concentration and memory in the years since service is associated with his claimed TBI, as opposed to his already service-connected psychiatric disability.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Under these circumstances, the Board must conclude that the record does not support a finding that the Veteran's currently diagnosed TBI had its onset in service or is otherwise medically related to service.

For all the foregoing reasons, the claim for service connection for TBI must be denied.  In reaching the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the fundamental matter of medical nexus to service, there is no reasonable doubt to be resolved in the Veteran's favor on this required element of the claim.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for TBI is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


